ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 6, after the phrase “atom” remove the phrase “at”.

Allowable Subject Matter
Claims 1, 2, 4, 6-13, 15, 17-22, 24, 26-33, 35 and 37-56 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting or a system and method for outputting a haptic signal to a haptic transducer, the method comprising:
storing first information for reconstruction of a first haptic atom, wherein the first information comprises a first information point and a second information point, wherein the first information point indicates a first amplitude and at least one first frequency of the first haptic atom at a first time, and the second information point indicates a second 
responsive to receiving an indication of occurrence of the user experience, generating the haptic signal based on the first information such that the haptic signal comprises the first haptic atom having the first amplitude and the at least one first frequency at the first time, and the second amplitude and the second frequency at the second time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/17/2021